DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.
 
Response to Amendment
As a result of the Amendment filed on RCE on March 22, 2021, claims 1-10 are pending. Claims 1, 3 and 10 are amended.

Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive. Applicant contends that the Mukawa reference (US 2015/0260995 A1) fails to disclose the element of “a first recessed portion, in the side surface, opening in the second direction to form a first gap separating the outside surface of the temple portion and the side surface of the casing, the outside surface of the temple portion being arranged along the side surface.” Specifically, Applicant submits that the amended term of “separating” distinguishes from the cited portions of Mukawa at Fig. 2 and 3A, and . 
The Office respectfully disagrees with the above assertions. First, the opening cited is not “unspecified” as asserted by Applicant (Remarks at pg. 6). Even if not depicted in the Figures, the opening is explicitly mentioned as part of the casing 113 in paragraph [0198], which validly forms the basis of mapping to the claimed element (Detailed Description, [0198], “The entire image forming unit 111 is housed in a casing 113 (in FIG. 1, indicated by alternate long and short dash line). Such a casing 113 is provided with an opening (not shown), and light is output through the opening from the optical system (parallel light outputting optical system, collimating optical system) 112”). Next, it is noted that the “not shown” aspect was referring only to Fig. 1 of Mukawa. Fig. 3A of Mukawa depicts an opening that separates the casing 113 from the side surface 13. This alternative mapping also reads upon the contended feature of element “a first recessed portion, in the side surface, opening in the second direction to form a first gap separating the outside surface of the temple portion and the side surface of the casing, the outside surface of the temple portion being arranged along the side surface.” For reference, Fig. 3A is depicted below with the opening area shown and highlighted: 

    PNG
    media_image1.png
    490
    591
    media_image1.png
    Greyscale

Next, Applicant also separately argues the features of dependent claim 3, specifically that of “a protruding portion protruding from the outside surface of the temple portion and abutting the side surface, the protruding portion being configured to rotate the temple portion, and having elasticity”. Applicant concludes that the cited portion of Mukawa does not read upon the function of pushing the temple portion away from the casing. (Remarks at pg. 7).  However, Mukawa teaches a mounting portion 19 that protrudes from the outside surface, and which controls the mounting state of the image forming unit (Detailed Description, [0156-0157], [0199] “…the mounting state of the image forming units (inclination of the image forming units with respect to the connection member) can be adjusted based on the fastening state of the screws”; “Furthermore, the casings 113 are detachably attached to the temple portions 13 with mounting members 19. The frame 10 is made of metal or plastic. It should be noted that each casing 113 may be attached to the temple portion 13 so as not to be detached with the mounting member 19. Further, for an observer wearing his/her own eyeglasses, each casing 113 may be detachably attached to the temple portion of the frame of the eyeglasses owned by the observer with the mounting member 19”). Thus, since the spring inserted in each screw within the mounting member 19 has elasticity, it allows the temple portion 13 to move to an extent, as in most conventional eyeglasses devices. As such, Mukawa continues to read upon the element of “a protruding portion protruding from the outside surface of the temple portion and abutting the side surface, the protruding portion being configured to rotate the temple portion, and having elasticity”.
Thus, the rejection grounds are misnamed for all pending claims 1-190 with the Mukawa reference. No additional prior art is cited at this time. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukawa, United States Patent Application Publication No. US 2015/0260995 A1.

Regarding claim 1, Mukawa discloses a head-mounted display apparatus (Background, [0002-0004]) comprising: 
a frame extending in a first direction (Fig. 2, frame, #10; frame extends across; Detailed Description, [0175-0180]); 
a display unit configured to emit image light in a second direction intersecting the first direction (Fig. 2, image forming unit, #111; Detailed Description, [0171-0185]);
(Fig. 2, casing, #113; Detailed Description, [0198-0199]); and
 a temple portion arranged on a center side of the head-mounted display device, in the first direction, with respect to the casing, the temple portion having an outside surface in the first direction (Fig. 2, temple portion, #13; Detailed Description, [0198-0200]), wherein 
the casing includes: 
a side surface positioned on a side on which the temple portion is arranged (Fig, 2 side surface of 113 is alongside temple portion 13; Detailed Description, [0199], “Each casing 113 may be attached to the outer side of the temple portion 13 or to the inner side of the temple portion 13.”); and
a first recessed portion, in the side surface, opening in the second direction to form a first gap separating the outside surface of the temple portion and the side surface of the casing, the outside surface of the temple portion being arranged along the side surface (Detailed Description, [0198], “The entire image forming unit 111 is housed in a casing 113 (in FIG. 1, indicated by alternate long and short dash line). Such a casing 113 is provided with an opening (not shown), and light is output through the opening from the optical system (parallel light outputting optical system, collimating optical system) 112”; See next Fig. 3A, opening between casing 113 and temple portion 13 along side surface).  

Regarding claim 2, Mukawa discloses wherein the temple portion, in a state of being arranged along the side surface, includes a second recessed portion into which a part of the casing is fitted (Fig. 2 and Fig. 3A, specifically opposite side as depicted Fig. 2, e.g. left v. right temple portions).  

Regarding claim 3, Mukawa discloses an apparatus further comprising:
 (Fig. 3A, mounting portion, #19; Detailed Description, [0156-0157, 0199], “The mounting of the image forming units to both ends of the connection member is specifically performed as follows, for example: three through-holes are provided at three positions of each of the ends of the connection member; screw-engagement portions corresponding to the through-holes are provided to the image forming units; and screws are inserted into the respective through-holes and screwed into the screw-engagement portions provided to the image forming units. A spring is inserted in advance between each screw and a corresponding screw-engagement portion. In such a manner, the mounting state of the image forming units (inclination of the image forming units with respect to the connection member) can be adjusted based on the fastening state of the screws”;  “Furthermore, the casings 113 are detachably attached to the temple portions 13 with mounting members 19. The frame 10 is made of metal or plastic. It should be noted that each casing 113 may be attached to the temple portion 13 so as not to be detached with the mounting member 19. Further, for an observer wearing his/her own eyeglasses, each casing 113 may be detachably attached to the temple portion of the frame of the eyeglasses owned by the observer with the mounting member 19”; Examiner’s note—a spring has elasticity) .  

Regarding claim 4, Mukawa discloses wherein the temple portion includes an opening surrounding a part of the protruding portion (Fig. 3A, Detailed Description, [0198]).  

Regarding claim 5, Mukawa discloses wherein -2-Application No. 16/583,360 the casing includes a temple support portion provided to the side surface and configured to support the temple portion (Fig. 3A, mounting portion, #19; Detailed Description, [0156-0157, 0199]; mounting portion supports temple portion and connects it to casing), 
the temple portion includes a first coupling portion and a second coupling portion sandwiching the temple support portion in a third direction intersecting the first direction and the second direction and supported by the temple support portion (Fig. 3A, mounting portion, #19; Detailed Description, [0156-0157, 0199], “Furthermore, the casings 113 are detachably attached to the temple portions 13 with mounting members 19. The frame 10 is made of metal or plastic. It should be noted that each casing 113 may be attached to the temple portion 13 so as not to be detached with the mounting member 19. Further, for an observer wearing his/her own eyeglasses, each casing 113 may be detachably attached to the temple portion of the frame of the eyeglasses owned by the observer with the mounting member 19. Each casing 113 may be attached to the outer side of the temple portion 13 or to the inner side of the temple portion 13”). 
the temple support portion includes:
 a first attaching portion to which the first coupling portion is attached (Fig. 3A, mounting member, #19; specifically top connection to temple portion 13); and
 a second attaching portion to which the second coupling portion is attached, and a second gap is formed between the first attaching portion and the second attaching portion in the third direction (Fig. 3A; mounting  member, #19, specifically bottom connection to casing 113; gap between 13 and 113).  

Regarding claim 6, Mukawa discloses wherein the display unit includes: 
an image emitting unit arranged in the casing in the second direction and configured to emit the image light (Fig. 2, image forming unit, #111 or #211; Detailed Description, [0175-0180]); and
(Fig. 2-3, light guide unit, #120/320/520; Detailed Description, [0184-0186]).  

Regarding claim 7, Mukawa discloses wherein the casing includes a temple support portion provided to the side surface and configured to support the temple portion (Fig. 3A, mounting portion, #19; Detailed Description, [0156-0157, 0199]; mounting portion supports temple portion and connects it to casing) and
 the temple support portion is arranged in a direction being opposite to the second direction from a center, in the second direction, of the side surface (Fig. 3A, mounting portion, #19; mounting portion is opposite the second (y-axis) direction which the side surface is arranged).  


Regarding claim 8, Mukawa further discloses wherein the frame is formed of metal, and the image emitting unit is fixed to the frame (Detailed Description, [0199], “Furthermore, the casings 113 are detachably attached to the temple portions 13 with mounting members 19. The frame 10 is made of metal or plastic. It should be noted that each casing 113 may be attached to the temple portion 13 so as not to be detached with the mounting member 19”).  

Regarding claim 9, Mukawa further discloses wherein the casing includes an inner casing provided in the casing, and -3-Application No. 16/583,360 the inner casing includes a raised portion positioned between the image emitting unit and the side surface (Fig. 3A, casing, #13; mounting member, #19; Detailed Description, [0156-0157, 0199], “Each casing 113 may be attached to the outer side of the temple portion 13 or to the inner side of the temple portion 13.”).  

ackground, [0002-0004]) comprising: 
a frame extending in a first direction (Fig. 2, frame, #10; frame extends across; Detailed Description, [0175-0180]); 
a display unit configured to emit image light in a second direction intersecting the first direction (Fig. 2, image forming unit, #111; Detailed Description, [0171-0185]);
a casing attached to one end, in the first direction, of the frame and housing a part of the display unit (Fig. 2, casing, #113; Detailed Description, [0198-0199]); and
 a temple portion arranged on a center side of the head-mounted display device, in the first direction, with respect to the casing, the temple portion having an outside surface in the first direction (Fig. 2, temple portion, #13; Detailed Description, [0198-0200]), wherein 
the casing includes: 
a side surface positioned on a side on which the temple portion is arranged (Fig, 2 side surface of 113 is alongside temple portion 13; Detailed Description, [0199], “Each casing 113 may be attached to the outer side of the temple portion 13 or to the inner side of the temple portion 13.”);
 an abutting surface abutting the temple portion (Fig. 2, mounting member, #19; mounting member abuts the temple portion 13); and 
an inclined surface separating away from the temple portion in the second direction (Fig. 2/3A, Detailed Description, [0156-0157], “…where a distance from the center of the mounting portion of one image forming unit to one end of the frame (an endpiece on one side) is represented by .alpha., a distance from the center of the connection member to the one end of the frame (the endpiece on the one side) is represented by .beta., a distance from the center of the mounting portion of the other image forming unit to the one end of the frame (the endpiece on the one side) is represented by .gamma., and the length of the frame is represented by L. The mounting of the image forming units to both ends of the connection member is specifically performed as follows, for example: three through-holes are provided at three positions of each of the ends of the connection member; screw-engagement portions corresponding to the through-holes are provided to the image forming units; and screws are inserted into the respective through-holes and screwed into the screw-engagement portions provided to the image forming units. A spring is inserted in advance between each screw and a corresponding screw-engagement portion. In such a manner, the mounting state of the image forming units (inclination of the image forming units with respect to the connection member) can be adjusted based on the fastening state of the screws”); and
a first recessed portion, in the side surface, opening in the second direction to form a first gap separating the outside surface of the temple portion and the side surface of the casing, the outside surface of the temple portion being arranged along the side surface (Detailed Description, [0198], “The entire image forming unit 111 is housed in a casing 113 (in FIG. 1, indicated by alternate long and short dash line). Such a casing 113 is provided with an opening (not shown), and light is output through the opening from the optical system (parallel light outputting optical system, collimating optical system) 112”; See next Fig. 3A, opening between casing 113 and temple portion 13 along side surface).  







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626